DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Newly submitted claims 33-35 depend on claim 21, which is directed to an invention that is independent or distinct from the invention originally claimed for the reasons detailed in the Requirement for Restriction/Election filed 02/01/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, 10-15, 17, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The applicant has amended claim 1 to include bonded composite tubular structures which “include different cross-section profiles, different lengths, and/or different levels of contact.” In the originally filed disclosure, each of these possible composite tubular structures is described in a unique embodiment. For example, Fig. 5E and its description show an embodiment in which the composite tubular structures include different cross-section profiles. In this embodiment, however, the levels of contact are the same and length is not mentioned. Figures 5A and 8D and their descriptions show an embodiment in which different levels of contact are achieved but the cross-section profiles are identical and length is not mentioned. Figure 6C and 6D and their descriptions teach an embodiment with different lengths only without mention of cross-section profile or levels of contact. While each of these embodiments is described individually in the originally filed disclosure, there are no teachings or suggestions to combine two or all three of these embodiments. As such, the use of the phrase “and/or” adds new matter which was not present in the originally filed disclosure by attempting to capture combinations of embodiments which applicant did not possess at the time of filing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 10-11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (US 9,120,255) in view of Simpson (GB 2242389).
Oldroyd teaches a method of making a composite core (101), the method comprising: wrapping a mandrel (1503) with a composite slit tape (1501) to form a composite tube (See Fig. 15; col. 7, line 42 to col. 8, line 6), cutting the composite tube to form composite tubular structures (See Fig. 25; col. 10, lines 30-62; col. 12, lines 21-45), arranging the composite tubular structures into a mold (See Figs. 17-18; col. 8, line 60 to col. 9, line 25), such a mold reading on the instantly claimed support structure, and bonding the composite tubular structures together by co-curing, co-bonding, or secondary bonding (See col. 9, lines 6-25).
In the method of Oldroyd, the mandrels appear to have a uniform cross sectional shape along their length. Oldroyd does not expressly disclose mandrels with a differing cross-section along their length.
Simpson teaches a structural component which is made by wrapping mandrels (12) with composite material (10) (See Figures; Abstract). Simpson teaches that the mandrels may be tapered along their length (See Fig. 15 and its description on Page 13). Such tapering would result in differing cross-sectional dimensions along the length of mandrel, which meets the limitations “different cross-section profiles” in claim 1 and “wherein the cross-section differs along the length” in claim 17.
It would have been obvious to one of ordinary skill in the art at the time of filing to taper the mandrels of Oldroyd in the manner taught by Simpson. The rationale to do so would have been the motivation provided by the teaching of Simpson that to do so would predictably facilitate mandrel removal (See Page 13).
Regarding claim 2, Oldroyd does not expressly disclose curing the composite tube prior to cutting. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Oldroyd teaches cutting of a composite tube (See col. 12, lines 36-45) followed by curing of the cut composite tube (See col. 12, line 64 to col. 13, line 2). It would have been obvious to one of ordinary skill in the art at the time of filing to reverse the curing and cutting steps of Oldroyd, since such order of steps provides the same predictable result—a cured composite tube cut to a desired size.
Regarding claim 4, Oldroyd teaches cutting before mandrel removal and does not expressly disclose removing the mandrel prior to cutting the composite tube. It would have been obvious to one of ordinary skill in the art at the time of filing to reverse these steps since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In this case, the time at which the mandrel is removed does not materially impact the invention. Whether the mandrel is removed before or after cutting, the same predictable result—a cut composite tube—is achieved.
Regarding claim 6, Oldroyd teaches that the mandrels are removed after curing (See col. 9, lines 35-52). 
Regarding claims 10-11, Oldroyd teaches that the composite core may be used in a sandwich structure (2101) in which the core (2301) is adhesively bonded to an upper skin (2303) and a lower skin (2305) (See Fig. 23; col. 10, lines 8-29). In such an arrangement, the lower skin reads on the instantly claimed first face sheet which is also the support structure. The upper skin reads on the instantly claimed second face sheet. 
Regarding claim 13, the mold of Oldroyd is non-planar (See Fig. 18 and its description).
Regarding claim 14, Oldroyd teaches that the composite tubular structures may be bonded with an in-situ adhesive (See col. 9, lines 6-17).

Claims 1-2, 4, 6, 10-11, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (US 9,120,255) in view of Kendrick (US 2018/0169882).
Oldroyd teaches a method of making a composite core (101), as detailed above. 
In the method of Oldroyd, the composite tubular structures appear to have a uniform length. Only in Fig. 21 does Oldroyd appear to suggest that the tubular structures may have different lengths, since the core containing the tubular structures has a tapered shape. However Oldroyd does not show the cores and does not expressly disclose different core lengths.
Kendrick teaches a method of making a composite core and cutting a wafer therefrom (See Abstract). Fig. 3 of Kendrick shows a similar configuration to that of Oldroyd, but with the additional detail showing that the tubes within the core have different lengths. Kendrick also states that panels which include the core may take on a wide variety of contours (See [0047]). In terms of producing the contoured panels, Kendrick states that the panels may be carved from a raw core material (401) or may simply be manufactured in the contoured shape (See [0048]). When a core is manufactured with a contoured shape (i.e. is non-planar), then the tubular structures which form the core must be of different lengths. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have composite tubular structures with different lengths in the method of Oldroyd. The use of different lengths would predictably allow for improved flexibility of the method by allowing for the production of contoured panels, which were known to be useful in the prior art, as taught by Kendrick.
The differing lengths taught by the combination of Oldroyd and Kendrick meet the limitations “different lengths” in claim 1 and “wherein at least two of the composite tubular structures have different lengths” in claim 19.
Regarding claim 2, Oldroyd does not expressly disclose curing the composite tube prior to cutting. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Oldroyd teaches cutting of a composite tube (See col. 12, lines 36-45) followed by curing of the cut composite tube (See col. 12, line 64 to col. 13, line 2). It would have been obvious to one of ordinary skill in the art at the time of filing to reverse the curing and cutting steps of Oldroyd, since such order of steps provides the same predictable result—a cured composite tube cut to a desired size.
Regarding claim 4, Oldroyd teaches cutting before mandrel removal and does not expressly disclose removing the mandrel prior to cutting the composite tube. It would have been obvious to one of ordinary skill in the art at the time of filing to reverse these steps since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In this case, the time at which the mandrel is removed does not materially impact the invention. Whether the mandrel is removed before or after cutting, the same predictable result—a cut composite tube—is achieved.
Regarding claim 6, Oldroyd teaches that the mandrels are removed after curing (See col. 9, lines 35-52). 
Regarding claims 10-11, Oldroyd teaches that the composite core may be used in a sandwich structure (2101) in which the core (2301) is adhesively bonded to an upper skin (2303) and a lower skin (2305) (See Fig. 23; col. 10, lines 8-29). In such an arrangement, the lower skin reads on the instantly claimed first face sheet which is also the support structure. The upper skin reads on the instantly claimed second face sheet. 
Regarding claim 13, the mold of Oldroyd is non-planar (See Fig. 18 and its description).
Regarding claim 14, Oldroyd teaches that the composite tubular structures may be bonded with an in-situ adhesive (See col. 9, lines 6-17).

Claims 3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (US 9,120,255) in view of either one of Simpson (GB 2242389) or Kendrick (US 2018/0169882) as applied to claims 1-2 and 10-11 above, and further in view of Bremmer (US 2016/0375668).
Oldroyd and either one of Simpson or Kendrick combine to teach a method of making a composite core (101), including a step of curing composite tubes, as detailed above with regard to claim 2. Oldroyd also teaches that upper and lower skin layers may be affixed to a core to form a sandwich, as detailed above with regard to claims 10 and 11.
Oldroyd, Simpson, and Kendrick do not expressly disclose partial curing of the composite tubes (claim 3) followed by residual curing (claim 15).
Bremmer teaches a method of forming a sandwich composite, the method comprising partially curing a honeycomb core (See [0009]; [0011]; [0035]; claims 4 and 10). Bremmer also teaches fully curing the core after partial curing (See [0035]; claim 8). Such subsequent curing reads on the instantly claimed residual curing of claim 15.
It would have been obvious to one of ordinary skill in the art at the time of filing to partially cure the core of Oldroyd because Bremmer teaches that such a step was recognized in the prior art as being suitable for shaping sandwich composites. Regarding the percentage of curing, it would have been a routine matter of design choice for one of ordinary skill in the art to determine the degree of curing for a particular application. One of ordinary skill in the art could readily determine an appropriate degree of curing which would allow a core to be structurally sound while still allowing for shaping and movement prior to full curing. Applicant has not shown any new or unexpected result which arises as a result of the degree of curing claimed. Instead, the claimed cure percentage seems to have a predictable effect of allowing for formation of a core into a desired shape.
Oldroyd, Simpson, and Kendrick also do not expressly disclose co-curing the skins along with the core to form the sandwich (claim 12).
Bremmer teaches that a first layer (22) and a second layer (26) may be applied to opposing sides of the core and co-cured therewith (See Figures; [0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to co-cure the upper and lower skins and composite core of Oldroyd since Bremmer teaches that co-curing of skins and core was recognized in the prior art as being suitable for the formation of sandwich laminates (See [0032]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (US 9,120,255) in view of either one of Simpson (GB 2242389) or Kendrick (US 2018/0169882) as applied to claim 1 above, and further in view of Nozawa (US 2013/0224410).
Oldroyd and either one of Simpson or Kendrick combine to teach a method of making a composite core (101), as detailed above. In the method of Oldroyd the composite tubular structures all share the same cross-sectional shape.
Oldroyd, Simpson, and Kendrick do not expressly disclose composite tubular structures with different cross sectional shapes.
Nozawa teaches a method of making a fiber-reinforced honeycomb structure, the method comprising providing trapezoidal core sections (29), pentagonal core sections (28), and hexagonal core sections (27) which are assembled into a single honeycomb core (See Figures; [0108]-[0119]). These core sections all have different cross sectional shapes as required in claim 8.
It would have been obvious to one of ordinary skill in the art at the time of filing to use composite tubular structures having different cross-sectional shapes in the method taught by the combination of Oldroyd with either one of Simpson or Kendrick because Nozawa teaches that core sections having different cross sectional shapes were recognized in the prior art as being suitable for forming composite honeycomb core sections (See Figures; [0108]-[0119]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746